Title: To Thomas Jefferson from Albert Gallatin, 15 July 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Washington 15th July 1805
                  
                  I was much disappointed in finding this morning that you were gone; for I had understood that you did not set off till to morrow.
                  There were three points only on which I wished your decision.
                  1st. Revenue cutters. How many new armed ones shall be provided, one, two, or three? & what shall be their forces? the greatest which is allowed which will be about 130 tons 12 guns (sixes) & 70 men?, or the size which I had contemplated vizt. 90-100 tons 8 guns—30-40 men?
                  2d Simons the collector He is avaricious & greedy; I have stronger reasons to complain of him than any contained in the Anonymous letter, & was only waiting for his final answer to lay the subject before you. The three last letters which have passed are enclosed, to the last of which no answer has yet been received. His last quarterly account is not yet received (for first Quarter of 1805) for which he has of course been also written to.—The question is supposing an enquiry to be resorted to, whom we shall apply to. Freneau is I believe his friend & might not like it. Mulligan is hardly capable enough, & yet is within my reach the best that has offered. Perhaps you may suggest some more proper. If removed will not Doyley be his successor?
                  3d. Vacancy in East Orleans land commission. I think you mentioned Van Pradelles. Whether you shall appoint him or any other, it is necessary that a commission should issue as early as possible & be sent to me for transmission. If either Lewis or the new appointed declines, would it not be best, unless you know some person who will certainly go, to send a blank commission to Claiborne? Gurley has accepted; and all the other commissions are in train.
                  I intend going immediately to New York, & wish to know when you intend to be here, in order that I may attend. The French bills or some other unforeseen circumstances may bring me back sooner: otherwise it will not be necessary for the Treasury business that I should be here before the last of September.
                  With sincere respect & attachment I remain Your obedient Servant
                  
                     —Albert Gallatin 
                     
                  
                  
                     Must the instructions to the revenue cutters be the same as for the John Adams?
                  
               